Citation Nr: 0515236	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  98-15 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder? 

3.  Entitlement to an earlier effective date prior to July 3, 
2000, for a grant of entitlement to service connection for 
post-traumatic stress disorder.  

4.  What evaluation is warranted for post-traumatic stress 
disorder from July 3, 2000?  

5.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.

REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

In March 2000, the Board of Veterans' Appeals (Board) denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, the veteran in 
July 2000 initiated a "new" claim to reopen for service 
connection for a psychiatric disorder.  He also filed a claim 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  Such 
claims were denied by the RO in rating action of December 
2000, following which the veteran initiated and perfected an 
appeal as to each matter.  

During the period in which the appeal of the December 2000 
denials was pending, the veteran, in July 2002, submitted a 
claim of entitlement to service connection for PTSD.  That 
claim was ultimately granted in a June 2003 decision review 
officer decision, effective from July 3, 2000, with 
assignment of a 30 percent schedular evaluation from that 
date.  By the June 2003 action, the veteran's claim to reopen 
for service connection for a psychiatric disorder other than 
PTSD and his claim for a TDIU were denied.  

In July 2003, the veteran submitted a notice of disagreement 
with the effective date assigned for the grant of service 
connection for PTSD, as well as the initial rating assigned 
for PTSD.  He thereafter perfected an appeal as each of those 
matters.  In addition, he submitted an original claim for 
entitlement to service connection for diabetes mellitus.  
Service connection for diabetes mellitus was denied in a 
September 2003 rating decision, following which he initiated 
and perfected an appeal as to that denial.  

The Court in an April 2004 order vacated the Board's March 
2000 decision, denying the veteran's claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder, and remanded the matter to the Board for 
readjudication.  The Court held that the Board had not 
provided adequate reasons and bases with respect to the RO 
hearing officer's March 1999 failure to suggest to the 
veteran that he submit medical records or evidence of a nexus 
between claimed disablement and his period of service, as 
required by 38 C.F.R. § 3.103(c)(2) (2004). 

It is noteworthy that this matter has been developed by VA to 
date as two separate appeals.  In view of the overlapping 
nature of the claims to reopen for service connection for a 
psychiatric disorder, herein presented, it is determined 
that, in the interests of judicial economy, the separate 
appeals must be joined and adjudicated together under the 
combined docket number shown on the title page of this 
document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As set forth above, the Court in April 2004 vacated the 
Board's decision of March 2000 in which the veteran's claim 
to reopen the issue of entitlement to service connection for 
a psychiatric disorder was denied, on the basis that the RO's 
hearing officer in March 1999 did not act in concert with the 
provisions of 38 C.F.R. § 3.103(c)(2).  It is therefore 
incumbent upon VA to offer the veteran another RO hearing 
which must be conducted in strict compliance with the above-
cited regulation.  Remand is required to effectuate such 
directive.  

In light of the above development the law requires deferral 
of those inextricably intertwined issues as to the effective 
date of the established grant of service connection for PTSD, 
the initial rating warranted for PTSD, and the TDIU claim.  

The veteran's attorney advances various allegations, to the 
effect that compliance to date with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), is lacking.  Upon return of the case to 
the Board from the Court, the veteran's attorney requested 
and received a sixty-day extension of time in which to submit 
additional evidence and argument in support of the matters on 
appeal.  Within that period of time, the attorney in December 
2004 correspondence to the Board specifically requested 
assistance, pursuant to the VCAA, in obtaining all records of 
shipboard medical treatment received by the veteran aboard 
the U.S.S. MIDWAY from January 1972 to January 1975, 
including while serving in the Gulf of Tonkin, albeit without 
specifying for what purpose such materials were requested.  
No action to date in response to the December 2004 request is 
shown by the record.  

In addition, there are shown to be deficiencies with respect 
to the VCAA notice furnished to the veteran with respect to 
all of the issues on appeal, excepting the most recent claim 
for service connection for diabetes mellitus.  Notice is 
taken that no action has been made to date to afford the 
veteran appropriate notice of the VCAA with respect to his 
claim to reopen filed in July 1997.  As to the other matters, 
there are lapses in the notice provided as to the specific 
evidence and information needed to substantiate his July 2000 
claim to reopen for service connection for a psychiatric 
disorder based on the presentation of new and material 
evidence, the downstream issues regarding the effective date 
and the initial rating to be assigned for PTSD, as well as 
the claim for a TDIU.  There likewise is absent full and 
complete notice as to the specific division of responsibility 
between VA and the veteran with respect to the retrieval of 
Federal and/or non-Federal records.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2004).  Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Given that remand is 
required to permit the veteran to receive full and complete 
notice of the VCAA, the attorney's December 2004 request for 
records is hereby referred to the RO for appropriate action 
on remand.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO must offer the veteran an 
opportunity to appear at another hearing 
either before RO or Board personnel in 
order to offer testimony in support of 
all the benefits sought by this appeal.  
In the event that an RO or travel board 
hearing is sought, the RO must schedule 
such a proceeding in consultation with 
the veteran's attorney and afford both 
the veteran and his attorney appropriate 
notice of the date, time, and location of 
the scheduled hearing.  Any such hearing 
must be conducted in complete compliance 
with 38 C.F.R. § 3.103(c)(2) (2004).  If 
a hearing sitting in Washington, DC, is 
desired, the RO should refer that request 
to the Board for appropriate action.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing what information 
and evidence is still needed to 
substantiate his multiple claims to 
reopen the issues of entitlement to 
service connection for a psychiatric 
disorder, including PTSD; his claim of 
entitlement to an earlier effective date 
for a grant of service connection for 
PTSD; his claim of entitlement to a 
higher initial schedular and/or 
extraschedular rating for PTSD; his claim 
of entitlement to a TDIU; and his claim 
of entitlement to service connection for 
diabetes mellitus.  The veteran must also 
be notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

3.  The RO must attempt to furnish to the 
attorney copies of those records 
pertaining to the veteran that he 
specifically requested in his December 
2004 correspondence to the Board.  

4.  The RO must obtain for inclusion in 
the claims folder any and all records of 
VA medical treatment not already of 
record which were compiled since January 
2004.  

5.  Lastly, the RO must prepare a new 
rating decision and adjudicate the 
veteran's claims to reopen the issue of 
entitlement to service connection for a 
psychiatric disorder other than PTSD; the 
claim of entitlement to an effective date 
earlier than July 3, 2000, for service 
connection for PTSD; the question what 
rating is warranted for PTSD from July 3, 
2000; his claim of entitlement to service 
connection for diabetes mellitus; and his 
claim of entitlement to a TDIU.  Such 
readjudications must be based on all the 
evidence of record and all governing 
legal authority, including VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded 
38 C.F.R. § 3.321(b)(1) as it applies to 
the veteran's extraschedular entitlement; 
the modification to 38 C.F.R. § 3.156(a), 
with respect to the definition of new and 
material evidence governing claims to 
reopen filed on or after August 29, 2001, 
see 66 Fed. Reg. 45620 (2001), as 
applicable; and Fenderson v. West, 12 
Vet.App. 119 (1999), as to the 
possibility of the assignment of staged 
ratings for the veteran's PTSD during the 
time frame at issue.  

If any benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development 
and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


